Case: 12-20764       Document: 00512434096         Page: 1     Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2013
                                     No. 12-20764
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE DOLORES OSORTO GONZALEZ, also known as Jose D. Osorto, also
known as Jose Delores Osorto, also known as Jose Dolores Osorto-Gonzalez,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-438-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Jose Dolores Osorto Gonzalez appeals the revocation of his supervised
release and resulting 12-month sentence. He now argues, for the first time, that
his revocation is invalid because the term of supervised release originally
imposed is invalid. Specifically, he contends that ordering deportable aliens
such as himself to serve a term of supervised release is unconstitutional. He
alternatively argues that the district court failed specifically to pronounce at


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20764     Document: 00512434096     Page: 2   Date Filed: 11/07/2013

                                  No. 12-20764

resentencing the special condition of supervised release that he not again reenter
the United States illegally and that such failure to pronounce a special condition
orally renders the prior judgment of supervised release void.
      Gonzalez may not now challenge the validity of his underlying sentence
of supervised release on appeal from the revocation of supervised release. See
United States v. Willis, 563 F.3d 168, 170 (5th Cir. 2009) (“It is by now well-
established that a defendant may not use the appeal of a revocation of
supervised release to challenge an underlying conviction or original sentence.”);
United States v. Hinson, 429 F.3d 114, 116 (5th Cir. 2005) (“Hinson may not . . .
use an appeal of the revocation of her supervised release to attack her original
sentence directly or collaterally in this proceeding.”).      Consequently, the
arguments Gonzalez presents are to no avail. He has failed to show any error
in connection with his revocation proceedings, and the district court’s revocation
judgment is therefore AFFIRMED.




                                        2